Citation Nr: 1802906	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  06-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service connected left knee chondromalacia patella.

2.  Entitlement to a rating in excess of 10 percent for service connected right knee chondromalacia patella.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right ankle disability.  

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left ankle disability.  

5.  Entitlement to an earlier effective date, prior to June 1, 2015, for the award of a 40 percent rating for tender scars of the head, face or neck with pseudofolliculitis barbae. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1982 to January 1987 and from January 1990 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2013, June2016 and October 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and the Appeals Management Center (AMC).

In May 2016, the Board denied the Veteran's claims for entitlement to an increased rating for bilateral knee disabilities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2017 Order and pursuant to a Joint Motion for Remand (JMR), vacated the May 2016 denial and remanded the case to the Board.  

In April 2017, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

All issues except the issues of entitlement to a rating in excess of 10 percent for bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service connected left knee disability has been manifested by limitation of extension, at its worst, to 0 degrees; limitation of flexion, at its worst, to 120 degrees; occasional swelling; weakness and painful degenerative arthritis; there is no objective evidence of ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with recurrent episodes of locking with effusion into the joint.

2.  The Veteran's service connected right knee disability has been manifested by limitation of extension, at its worst, to 0 degrees; limitation of flexion, at its worst, to 100 degrees; occasional swelling; weakness and painful degenerative arthritis; there is no objective evidence of ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with recurrent episodes of locking with effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017).

2.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in the VA's duty to notify.  He has, however, raised the issue of the June 2015 VA examiner not properly noting that his knees were "profoundly swollen during [the] examination visit."  See September 2017 VA Form 9.  "The doctor in question could see it with his own eyes.  Lastly, the doctor could see that bending/flexing . . . were very hard to do if not impossible."  Id.  The Board has noted the Veteran's objections to what he considered were omissions in the June 2015 report.  However, the Veteran was afforded 2 examinations after the June 2015 VA examination which provided assessments of the severity of the Veteran's knees.  Therefore, the Board finds that any deficiency related to the June 2015 report was cured by subsequent adequate VA examinations.  Further, the Board has considered the Veteran's lay statements in addition to the medical evidence in its analysis.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Increased Rating

As noted above, this matter was remanded to the Board following a January 2017 Joint Motion for Remand (JMR).  The Court vacated the Board's May 2016 denial of an increased rating for bilateral knee disabilities.  In the January 2017 JMR, the parties stipulated that, in light of the December 2012 VA orthopedic examination report that the Veteran had been experiencing "instability of station," the Board had not properly considered whether a separate rating was warranted under Diagnostic Code 5257 for bilateral knee lateral instability or recurrent subluxation.  This decision specifically addresses any conflicting and/or favorable evidence and analyzes whether the Veteran is entitled to an increased rating under any applicable Diagnostic Codes.  

The Veteran was afforded VA examinations in December 2012, June 2015, September 2016 and August 2017.  

The December 2012 VA examiner noted that the Veteran experienced flare-ups which impacted the function of his knee, particularly trouble bending and stooping, driving and swelling.  Range of motion testing revealed the following: right and left knee flexion to 140 degrees or greater with no objective evidence of painful motion and right and left knee extension to 0 degrees with no objective evidence of painful motion.  There was no additional limitation of range of motion following repetitive use testing.  The examiner noted that the Veteran had functional loss and/or functional impairment including symptoms of pain on movement, swelling, instability of station, and disturbance of locomotion.  Joint stability tests revealed no anterior, posterior or medial lateral instability; no evidence of recurrent patellar subluxation/dislocation or any meniscal conditions.  The Veteran denied using any assistive devices as a normal mode of locomotion.  Although the examiner indicated that he did not review the Veteran's claims folder, the Veteran's claim is one for an increased rating and so the current severity of the Veteran's bilateral knees is the primary concern.  

Although the examiner noted that the Veteran had instability of station, the Board finds that the Veteran is not entitled to consideration under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  In that regard, specific instability testings were all negative and the Veteran denied the use of assistive devices.  Lateral instability is a specific type of knee instability that is demonstrated by the results of an array of clinical tests.  These tests are identified in the standard VA joints DBQ as Lachman (anterior instability), posterior drawer (posterior instability), valgus pressure (medial instability), and varus pressure (lateral instability).  The December 2012 VA examiner specifically noted that the Veteran's joint stability tests were normal.  Whatever was intended by the term instability of station cannot reasonably be interpreted as substantiating a rating under a diagnostic code which specifies "lateral instability" of the knee joint, in light of this specific finding that there is no "lateral instability" of the knee joint.  Therefore, it is reasonable to conclude that there was no evidence of lateral instability as contemplated in DC 5257.  

The June 2015 examiner noted that the Veteran had throbbing severe pain in his bilateral knees and functional loss or functional impairment, particularly difficulty standing on feet all day.  Range of motion testing revealed flexion to 120 degrees and extension from 140 to 0 degrees.  There was evidence of pain with weight bearing, but no objective evidence of localized tenderness, pain on palpation or objective evidence of crepitus.  The Veteran did not have ankylosis, recurrent subluxation, lateral instability or any meniscus conditions.  He endorsed using a brace occasionally as an assistive device.

The previous examiners did not provide testing results from pain on active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, the Board remanded the matters for another VA examination which considered these additional facets.  

The September 2016 VA examiner noted that the Veteran reported increased pain and swelling with increased weight bearing which lasted 24 hours.  The Veteran reported functional loss or impairment due to decreased weightbearing tolerance.  Range of motion testing revealed flexion to 140 degrees and extension from 140 to 0 degrees and objective evidence of pain with weightbearing.  The Veteran endorsed symptoms of pain, weakness, fatigability or incoordination which significantly limited functional ability with flare-ups.  He further endorsed symptoms of swelling; disturbance of locomotion, interference with sitting and standing.  There was no evidence of ankylosis, recurrent subluxation, lateral instability or joint effusion.  The Veteran denied the use of any assistive devices as a normal mode of locomotion.  He reported that he occasionally misses work due to his knee pain.  The September 2016 examiner did not adequately address the Correia factors and so another opinion was requested.  

The August 2017 examiner noted the Veteran's degenerative arthritic conditions and chondromalacia patella of the bilateral knees.  The Veteran reported symptoms of stiffness in the mornings; general discomfort throughout the day; and intermittent swelling.  He further reported that he takes Tylenol for pain and applies ice to help with symptoms.  He has missed work once every 3 to 4 months due to his bilateral knee symptoms.  He denied any surgeries or physical therapy.  He endorsed flare-ups and functional loss with increased standing and walking in excess of an hour.  He is forced to rest for a while due to pain and stiffness.  

Flexion range of motion of the right knee was 0 to 100 degrees and the left was 0 to 130 degrees; right knee extension was from 100 to 0 degrees and left knee was from 130 to 0 degrees.  The examiner noted that the Veteran's range of motion itself did not contribute to functional loss.  There was objective evidence of pain with weight bearing and localized tenderness or pain on palpation.  The examiner noted that there was swelling, disturbance of locomotion, and interference with standing.  There was no evidence of muscle atrophy, ankylosis, recurrent subluxation, lateral instability, or recurrent effusion.  In regards to the Correia criteria, the examiner noted that there was no evidence of pain with non weight bearing; pain with passive range of motion (which did not result in functional loss) and pain with weight bearing (which caused functional loss).  

During the period on appeal, the Veteran has reported symptoms of difficulty standing or walking for extended periods of time; limited range of motion, especially in the mornings; pain, discomfort, weakness, swelling, difficulty walking and driving.  


Based on the foregoing, the Board finds that there is competent and credible evidence of limitation of flexion and extension; pain on weightbearing and degenerative joint disease.  However, the Board finds that the Veteran is not entitled to a rating in excess of the already assigned 10 percent.  The Board credits the VA examinations and several of the Veteran's statements regarding the severity of his bilateral knee disability.  The examiners provided appropriate testing results, when available, and noted the subjective and objective symptoms of the bilateral knee disability.  Although the Veteran's range of motion is limited, its limitation does not rise to a compensable level under Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  In that regard, in order to be entitled to a compensable rating under either code, the Veteran's range of motion must be limited to 45 degrees or less for flexion or 10 degrees or more for extension.  Such evidence is not present in the instant case.  However, since the Veteran has also been diagnosed with arthritis, he is eligible for a minimum 10 percent compensable rating under Diagnostic Code 5003 because his knees are noncompensable under the limitation of motion Diagnostic Codes (for which he is already in receipt).

The Board notes that the Veteran claimed that at the June 2015 VA examination, it was very hard, if not impossible to bend and flex.  See September 2017 VA Form 9.  However, the Veteran's ranges of motion testing results do not support this statement.  Although the examiner noted that the Veteran exhibited pain during testing, the Veteran was able to flex and extend past the compensable levels.  Therefore, the Board finds the Veteran's statement is outweighed by the competent and probative findings on the VA examination. 

The Board has also considered whether the Veteran is entitled to a higher rating under any other Diagnostic Code.  However, the Board finds that the weight of the evidence does not demonstrate ankylosis (Diagnostic Code 5256); recurrent subluxation or lateral instability (Diagnostic Code 5257); cartilage conditions (Diagnostic Code 5258); impairment of the tibia or fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  

The Board has further considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board takes notice of the Veteran's reports of pain, swelling, weakness and difficulty completing various daily tasks due to the symptoms of his bilateral knee disability.  However, the medical evidence does demonstrate loss of function due to pain, weakness, etc. equate to limitation of flexion to 45 degrees or less or limitation of extension to 10 degrees or more.  

Finally, the Veteran has reported that he has missed several days of work related to his bilateral knee symptoms.  In appropriate situations, if the rating schedule is inadequate to evaluate a Veteran's disability picture, additional consideration may be given to factors such as marked interference with employment.  See Thun v. Peake, 22 Vet. App. 111 (2008).  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral knee disability is inadequate.  In this regard, the evidence indicates that the Veteran experiences pin, swelling, discomfort, weakness; and difficulty standing and walking for extended periods of time.  These symptoms are contemplated by the rating schedule.  Therefore, the Board will not address whether or not there is any marked interference with employment.  


ORDER

Entitlement to a rating in excess of 10 percent for service connected left knee chondromalacia patella, is denied.

Entitlement to a rating in excess of 10 percent for service connected right knee chondromalacia patella, is denied.



REMAND

First, in a June 2016 rating decision, the Appeals Management Center granted an increased rating of 40 percent, effective June 1, 2015, for tender scars of the head, face or neck with pseudofolliculitis barbae.  In July 2016, the Veteran filed a Notice of Disagreement (NOD) with the effective date of the increased rating.  Specifically, the Veteran stated that he has been treated for the disability since 1993.  However, the RO has not issued a Statement of the Case (SOC) in response to the NOD.  Where a claimant files a notice of disagreement, and the RO has not issued a SOC, the issue must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the Board remands the matter for the issuance of an SOC.  

Second, in an October 2016 rating decision, the RO denied the Veteran's claim to reopen his previously denied claim for entitlement to service connection for unspecified bilateral ankle problems secondary to his bilateral knee disabilities.  In November 2016, the Veteran expressed his disagreement with the denial to reopen his previously denied claim for entitlement to service connection for bilateral ankle disabilities.  Specifically, the Veteran believes his ankle disabilities are related to his service connected knee disabilities.  However, the RO has not issued a SOC in response to the NOD.  Therefore, the Board remands the matter for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case that addresses the issues of entitlement to an earlier effective date, prior to June 1, 2015, for the award of a 40 percent rating for tender scars of the head, face or neck with pseudofolliculitis barbae and whether new and material evidence has been received to reopen a previously denied claims for entitlement to service connection for bilateral ankle disabilities.  See June 2016 rating decision; July 2016 Notice of Disagreement; October 2016 rating decision and November 2016 Notice of Disagreement.  Inform the Veteran that he must perfect a timely appeal for those issues to be considered by the Board.  If, and only if, the Veteran timely perfects the appeal, return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


